Denied and Opinion Filed December 20, 2018




                                                 In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01052-CV

                                  IN RE KEITH ROSS, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-03754

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Whitehill
                                     Opinion by Justice Lang
       In this original proceeding, relator alleges the trial court abused its discretion by denying

his motion to transfer venue to Harris County under the mandatory venue provision of section

65.023(a) of the Texas Civil Practice and Remedies Code. Relator seeks a writ of mandamus

directing the trial court to vacate its order denying relator’s motion to transfer venue and to enter

an order granting the motion and transferring the case to Harris County. We stayed the underlying

proceedings and requested responses from the real party in interest and respondent. After

reviewing the petition, response, reply and mandamus record, we conclude relator is not entitled

to the relief requested and deny the petition.

       Mandamus relief is the proper remedy to enforce a mandatory venue provision when the

trial court has denied a motion to transfer venue. In re Lopez, 372 S.W.3d 174, 176–77 (Tex.

2012) (citing In re Cont’l Airlines, Inc., 988 S.W.2d 733, 735 (Tex. 1998) (orig. proceeding); TEX.

CIV. PRAC. & REM. CODE § 15.0642). Ordinarily, mandamus relief is proper when the trial court
has abused its discretion and a party has no appellate remedy. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). “However, where a party seeks to enforce a

mandatory venue provision a party is only required to show that the trial court clearly abused its

discretion by failing to transfer the case and is not required to prove that it lacks an adequate

appellate remedy.” In re Lopez, 372 S.W.3d at 176–77.

       Section 65.023 applies to suits “in which the relief sought is purely or primarily injunctive”

and provides for mandatory venue in the county in which the parties sought to be enjoined reside.

TEX. CIV. PRAC. & REM. CODE ANN. § 65.023(a) (writs of injunction against a Texas resident “shall

be tried in a district or county court in the county in which the party is domiciled”); In re Cont’l

Airlines, 988 S.W.2d 733, 736 (Tex. 1998) (orig. proceeding); In re Ameri-Fab, LLC, No. 05-17-

01458-CV, 2018 WL 739791, at *2 (Tex. App.—Dallas Feb. 7, 2018, orig. proceeding) (mem.

op.); In re FPWP GP LLC, No. 05-16-01145-CV, 2017 WL 461355, at *1 (Tex. App.—Dallas

Jan. 25, 2017, orig. proceeding) (mem. op.). Section 65.023 does not apply, however, when the

injunctive relief is ancillary to the other relief sought. In re Ameri-Fab, LLC, at *2 (citing In re

FPWP GP LLC, 2017 WL 461355, at *2–3).

       Here, the parties dispute whether the primary purpose of the lawsuit is injunctive. Real

party in interest Southwest Risk, LP sued relator and a co-defendant for allegedly breaching their

employment agreements with Southwest and allegedly misappropriating Southwest’s confidential

and proprietary information and trade secrets. Southwest also seeks a permanent injunction.

Relator maintains that section 65.023 mandates venue in Harris County because Southwest seeks

a permanent injunction and relies on the following from this Court’s opinion in In re FPWP to

support that argument:

       On the other hand, a request for injunctive relief is the primary or principal relief
       sought, and section 65.023 therefore governs venue, when the plaintiff
       specifically pleads for permanent injunctive relief, when the plaintiff seeks only

                                                –2–
       declaratory and injunctive relief that are essentially mirror image claims, and/or the
       claims cannot be resolved solely as a declaratory judgment.

In re FPWP GP LLC, 2017 WL 461355, at * 3 (emphasis provided by relator) (citing In re Daniel,

No. 12–06–00232–CV, 2006 WL 2361350, at * 3 (Tex. App.—Tyler Aug. 16, 2006, orig.

proceeding) (mem. op.) (citing In re Cont’l Airlines, 988 S.W.2d at 736)); see also In re Ameri-

Fab, 2018 WL 739791, at *2 (citing the above quote as part of discussion of applicable law).

Relator does not, however, argue that the purpose of this suit is purely or primarily injunctive.

Rather, relator relies on In re FPWP for the proposition that if a party pleads for a permanent

injunction, then the case falls under section 65.023 and venue is governed by that statute.

Southwest, in contrast, maintains that the injunctive relief sought is ancillary to its claims for

damages caused by relator’s and his co-defendant’s breach of their employment agreements and

misappropriation of Southwest’s trade secrets and confidential and proprietary information. We

agree with Southwest.

       When a party seeks a permanent injunction as well as other relief, a court must review the

pleadings and relief sought to determine the applicability of section 65.023. See Shuttleworth v.

G & A Outsourcing, Inc., No. 01-08-00650-CV, 2009 WL 277052, at * 3 (Tex. App.—Houston

[1st Dist.] Feb. 5, 2009, no pet.) (mem. op.); see also Hogg v. Prof’l Pathology Assocs., P.A., 598
S.W.2d 328, 330 (Tex. App.—Houston [14th Dist.] 1980, writ dism’d). The inclusion of a request

for permanent injunction as one of multiple requests for relief is not alone sufficient to require

application of section 65.023. Here, the pleadings show that Southwest seeks substantial damages

against relator and seeks injunctive relief to prevent future violations of the employment

agreement. Further, the claims for monetary damages are not mirror images of the claims for

injunctive relief. Under this record, we conclude the injunctive relief is ancillary to and in support

of Southwest’s desire for compensation from relator’s alleged wrongdoing and for prevention of



                                                 –3–
future wrongdoing. As such, section 65.023 does not apply and the trial court did not abuse its

discretion by denying relator’s motion to transfer venue.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE


181052F.P05




                                                  –4–